DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 December 2021.
Applicant's election with traverse of Species I (Figures 1 and 4-5) in the reply filed on 27 December 2021 is acknowledged. The traversal is on the ground(s) that the Office has “conflated” at least two non-related features as the same feature. Further applicant’s arguments set forth that the tensioning feature of both Species I and II are not described using the same term. This is not found persuasive because both Species I and II set forth a varying type of cable tensioning means. Further, the independent claims are broad, and therefore read on both Species I and II requiring the election of species.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 22 December 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 line 3 reads: “a first third of the length the between”. This should be corrected to read - - a first third of the length between - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable in view of WO 2007095674 A1 (Garrad).
	Regarding claim 1, Garrad discloses a vertical cable railing (see Fig. 2) comprising: 
a top rail (17); 
a bottom rail (18); 
a plurality of cable sections (22, 23, 24) extending between the top rail and the bottom rail; and 

NOTE: It is understood that the longer the distance between the top and bottom rail, the greater the tension of the cables.
Regarding claim 12, Garrad discloses wherein the plurality of cable sections (22, 23, 24) are moveably secured to at least one of the top rail (17) or the bottom rail (18, see page 1 lines 18-21).
Regarding claim 13, Garrad discloses wherein a cable section (22, 23, 24) of the plurality of cable sections is an adjustable length (see NOTE below).
NOTE: It is stated that the lines are flexible (see page 1 lines 18-21), and that the lines can be taught using a tensioning device (see page 1 lines 18-21), and therefore it is understood that the flexible lines will be under a tension load and will be adjusted in length. The magnitude of the tension load will determine the magnitude of length adjustment.
Regarding claim 15, Garrad discloses wherein the top rail (17) has a length extending between a first end and a second end in a longitudinal direction of the top rail (see Fig. 2), and the tensioning member is positioned in a middle third of the length the between the first end and the second end (see annotated Figure 2 below, and NOTE below).


    PNG
    media_image1.png
    485
    502
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 16, Garrad discloses wherein the top rail (17) has a length extending between a first end and a second end in a longitudinal direction of the top rail (see Fig. 2), and the tensioning member is positioned in a first third of the length between the first end and the second end, wherein the first third of the length starts at the first end (see annotated Figure 2 above, and NOTE below).
NOTE: It is interpreted that the tensioning member (15) separates both the first third and middle third, and therefore half is in a first third and half is in a middle third.
Regarding claim 17, Garrad discloses wherein the tensioning member (15, 41, 44, 45, 46, 47, 48, 49, see Fig. 8) is adjustably coupled with at least one of the top rail or the bottom rail (see page 4 lines 23-25).
Regarding claim 19, Garrad discloses a method of installing a vertical cable railing (see Fig. 2), the method comprising: 
supporting a top rail (17) between a first post (62) and a second post (61); 

extending a plurality of discrete cable sections (22, 23, 24) between the top rail and the bottom rail (see Fig. 2), wherein each of the plurality of discrete cable sections extend through the top rail and the bottom rail (see NOTE 1 below) prior to supporting the top rail and prior to supporting the bottom rail (see NOTE 2 below); and
increasing a distance between the top rail and the bottom rail (see page 4 lines 23-31) to increase a tension of the plurality of discrete cable sections (see Abstract). 
NOTE 1: Page 4 lines 1-2, and lines 5-6, disclose the flexible cable of Fig. 2 is one continuous length of cable extending from one end of the frame to another, and therefore passes through the slots in the railings.
NOTE 2: Extending the cable through the rails prior to supporting the top and bottom rail is the common-sense process for assembling the railing. Extending the cable through the rails prior to supporting allows the cables to be cut to an exact length, and therefore not requiring extreme movement of the tensioner once both rails are supported. Further, extending the cable through the rails prior to supporting the rails allows the barrier (10) to be completely assembled before being attached to the upright posts as seen in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007095674 A1 (Garrad) in view of US 9765907 B1 (Herman).
Regarding claim 14, Garrad discloses wherein a cable section (22, 23, 24) of the plurality of cable sections (see Fig. 2) is fixed to the top rail (17) or bottom rail (18, see page 1 lines 18-21), and further that there are slots in the rails for anchoring (see page 3 lines 27-28), but does not expressly disclose as claimed that the cable sections extend through at least one of the top rail or the bottom rail and terminates with a dimensional size that does not extend through the at least one of the top rail or the bottom rail through which the cable section of the plurality of cable sections extends.
NOTE: Garrad discloses on page 4 lines 1-2, and lines 5-6, that the flexible cable of Fig. 2 is one continuous length of cable extending from one end of the frame to another, and therefore passes through the slots in the railings, and further at its ends is anchored with the top and bottom rail.
However, Herman teaches anchors (104) for cable ends (102) that are used to anchor cable railings (see Fig. 3) by extending through apertures in the support structure (112, see Column 3 lines 46-53), in order to securely anchor the cable ends to the support structure to resist the tension applied (see Column 1 lines 13-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing system of Garrad, with Herman, such that it comprises cable sections extending through the at least one of the top rail or the bottom rail and terminating at its ends, the ends having a dimensional size that does not extend through the at least one of the top rail or the bottom rail through which the cable 
The combination of Garrad and Herman therefore teaches the railing structure of Garrad, with the ends of the cables of Garrad being anchored within the top or bottom rail of Garrad using the cable anchors of Herman.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007095674 A1 (Garrad) in view of US 7198253 B2 (Striebel et al).
Regarding claim 20, Garrad discloses a railing system comprising cable sections (see Fig. 2), a top (17) and bottom rail (18), and extending the cable sections through the top and bottom rail prior to supporting the rails (see NOTE 2 above in rejection of claim 19), but does not expressly disclose as claimed further comprising unspooling one or more of the plurality of discrete cable sections prior to supporting the top rail and/or the bottom rail.
However, Striebel et al teaches a cable railing system comprising the unspooling of cable from a reel or spool, in order to minimize the amount of waste by cutting each cable to length directly from the spoil (see Column 3 lines 44-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing system of Garrad, with Striebel et al, such that it comprises the unspooling of cable from a reel or spool, in order to minimize the amount of waste by cutting each cable to length directly from the spoil (see Column 3 lines 44-54).
The combination of Garrad and Striebel et al teaches the railing system of Garrad, with unspooling one or more of the plurality of discrete cable sections of Striebel et al, and further 
NOTE: Unspooling the cable prior to supporting the top and/or bottom rail is the common-sense process for assembling the railing. Unspooling the cable prior to supporting allows the cables to be cut to an exact length, and therefore not requiring extreme movement of the tensioner once both rails are supported. Further, unspooling prior to supporting the rails allows the barrier to be completely assembled before being attached to the upright posts as seen in Fig. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/12/2022